NOTICE OF ALLOWANCE  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 04/01/2022. Claims 1-20 are pending in the Application with independent Claims 1, 8 and 18.
Continuity/Priority Information 
The present Application 17157001, filed 01/25/2021 is a continuation of 16219143, filed 12/13/2018, now U.S. Patent No. 10,901,837, which is a continuation of 15091112, filed 04/05/2016, now U.S. Patent No.10,176,040.

Terminal Disclaimer
The terminal disclaimer filed on 04/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,901,837 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to anticipate or render obvious, a system and method   as recited among other limitations in the independent Claims 1, 8 and 18, a first number of error correction code (ECC) bits that are generated based on an encoding matrix with columns having a first odd weight and a second odd weight to reduce a gap between weights of the columns and maintain a difference between weights of any two adjacent columns of the encoding matrix system, 
correct a single error in the codeword in response to a result of the comparison having an odd weight, and detect that there are two errors in the codeword in response to a result of the comparison having an even weight.
Consequently, Claims 1-20 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: April 27, 2022
Allowability Notice 20220427
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov